In an action, inter alia, to recover damages for intentional infliction of emotional distress, the defendants appeal (1) from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated June 2, 1994, which, inter alia, granted the plaintiffs’ motion to preliminarily enjoin them from, among other things, communicating with, intimidating, menacing, or harassing the infant plaintiff, Emma Maera, and (2) as limited by their brief, *582from so much of an order of the same court, dated October 13, 1994, as denied their motion for partial summary judgment and to vacate the preliminary injunction.
Ordered that the order dated June 2, 1994, is affirmed, and the order dated October 13, 1994, is affirmed insofar as appealed from, with one bill of costs.
In this action commenced by the plaintiffs, inter alia, to recover damages for several torts allegedly committed by the defendants in connection with the plaintiffs’ nine-year-old adoptive daughter, the court did not err in granting the plaintiffs’ motion for a preliminary injunction. Under the facts of this case, the plaintiffs demonstrated a likelihood of ultimate success on the merits, irreparable injury absent the granting of the injunction, and a balancing of equities in their favor (see, Doe v Poe, 189 AD2d 132).
The defendants’ remaining contentions are without merit. Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.